Citation Nr: 0936160	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for right ear otitis media.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied an application to reopen a previously denied claim for 
service connection for right otitis media.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In January 2007, a personal hearing was held before a 
Decision Review Officer at the Cleveland, Ohio RO.  In August 
2009, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge at the Cleveland, Ohio 
RO.  Transcripts of these proceedings have been associated 
with the claims folder.


FINDINGS OF FACT

1.  By a RO decision dated in April 1955, the Veteran's claim 
for service connection for right ear otitis media was denied 
on the basis that the condition existed prior to service and 
was not aggravated by the Veteran's active duty.

2.  Evidence received since the April 1955 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for right ear otitis media.





CONCLUSIONS OF LAW

1.  The April 1955 RO decision denying the Veteran's claim 
for service connection for right ear otitis media is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for right ear otitis 
media has not been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

An April 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.    

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for right ear 
otitis media, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The April 2006 letter informed the Veteran that new and 
material evidence was needed to substantiate his claim to 
reopen and described what would constitute such new and 
material evidence.  This letter specifically explained the 
bases of the prior denial, and directed the Veteran to submit 
any new and material evidence relating to the fact that the 
Veteran had a physical defect that existed prior to military 
service and that was not aggravated by service.  This letter 
was fully compliant with the requirements set forth in Kent 
v. Nicholson.  See Kent, supra.
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
The Board notes that the result of the RO's development 
reflects that the some of the Veteran's service treatment 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
Veteran's service treatment records.  The claims file 
contains several service treatment records, to include the 
Veteran's entrance examination report and separation 
examination report, as well as his DD-214 Form and certain 
personnel records.  The claims file contains all available 
evidence pertinent to the claims.  Furthermore, the Board 
notes that there is no indication that the full claims file 
was not of record at the time of the April 1955 denial of 
this claim.  All records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to the Veteran's application to reopen his 
previously denied claim for service connection for right ear 
otitis media, VA's responsibility to assist the Veteran 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the Veteran with respect to that particular claim.  
VA does not have a duty to provide the Veteran with a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the Veteran of the information and 
evidence needed to substantiate his claim to reopen.  Since 
no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.  Furthermore, the Board notes that the Veteran was 
scheduled for multiple examinations in the past, to which he 
failed to report. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2008).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
right ear otitis media.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

The Board notes that the Veteran was initially denied service 
connection for right ear otitis media in an April 1955 RO 
decision.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2008).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2008).  The Veteran was notified of the April 1955 RO 
decision via an April 14, 1955, letter.  He did not file a 
timely appeal.  Therefore, the April 1955 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order 
to reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the April 1955 denial was that right ear otitis 
media existed prior to service and was not aggravated by the 
Veteran's active duty.  At the time of this denial, service 
treatment records and the Veteran's March 1995 claim were 
considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical 
records, private medical records, duplicate copies of service 
treatment records, and service personnel records. 

With regard to the Veteran's personnel records, the Board 
notes that these records were associated with the claims file 
after the initial April 1955 denial of the claim.  According 
to 38 C.F.R. § 3.156(c), "at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim."  
However, in this instance, the newly associated personnel 
records are not relevant to the Veteran's claim.  These 
records do not suggest that the Veteran's ear condition 
existed prior to service or was aggravated by his active 
duty.  The only reference to the Veteran's ear condition in 
these records indicates that this was a physical defect 
existing prior to entry on active service and not aggravated 
by military service.  As such, the Board finds these records 
are not relevant to the claim and, as such, do not require 
the Board to reconsider the Veteran's claim, according to 
38 C.F.R. § 3.156(c), nor will they be considered new and 
material for the purpose of reopening this claim, given that 
they do not relate to an unestablished fact necessary to 
substantiate the claim.  
With regard to the service treatment records submitted since 
the April 1955 rating decision, the Board notes that these 
records were already associated with the claims file and 
considered by the previous final rating decision.  As such, 
these records are not new, in that they are merely 
duplicative copies of previously submitted service treatment 
records and will, thus, not be considered new and material 
for the purpose of reopening this claim. 

With regard to the Veteran's VA and private medical records, 
the Board notes that these records document treatment and 
diagnoses of an ear condition.  Specifically, the Veteran was 
noted in a March 2007 VA treatment records as having a right 
tympanic membrane perforation with cholesteatoma in the 
middle ear for which he underwent surgery.  In February and 
April 2003 private treatment records from Dr. L.A.D., M.D., 
the Veteran was diagnosed with aural polyps, otorrhea, otitis 
media, and tympanic membrane perforation.  No indication, 
however, was made in any recently submitted VA or private 
medical records that the Veteran's right ear otitis media did 
not exist prior to service or was aggravated by the Veteran's 
active duty.  Thus, while this evidence is new, it is not 
deemed to be material in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, no reasonable possibility of substantiating the 
claim has been shown and these records will not be considered 
new and material for the purpose of reopening this claim.

With regard to the Veteran's lay statements and hearing 
testimony asserting that he has a right ear condition as a 
result of his active duty service, the Board finds that these 
statements are duplicative of evidence previously submitted, 
as the Veteran asserted in his March 1995 claim that he 
developed a right ear condition in November 1951 on active 
duty.  Therefore, this evidence cannot be considered new in 
that it essentially duplicates evidence that has already been 
considered by the RO in the previous final decision.  Thus, 
the Veteran's statements are not deemed to be new and 
material evidence as they do not raise a reasonable 
possibility of substantiating the claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for right ear 
otitis media, the Veteran's claim is not reopened, and the 
appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


